The defendant’s contention that the trial court erred by allowing the People to introduce his previous use of aliases is unpreserved for appellate review (see, People v Tevaha, 84 NY2d 879; People v Fleming, 70 NY2d 947). In any event, any error by the trial court in allowing the admission of such testimony on the People’s direct case is harmless in view of the overwhelming evidence of the defendant’s guilt adduced at trial.
Additionally, contrary to the defendant’s contentions, the People were not required to disprove beyond a reasonable doubt his affirmative defense, based on Penal Law § 125.25 (3), that he was unaware at the time of the commission of the robbery that loaded weapons were used. An affirmative defense provided by statute must be proved by a preponderance of the evidence by the defendant and at no time is the burden shifted to the People to disprove such defense beyond a reasonable doubt (see, Penal Law § 25.00 [2]).
The defendant’s sentence was not excessive. Balletta, J. P., O’Brien, Altman and Friedmann, JJ., concur.